IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






PD-0490-09


SAUL CONTRERAS, Appellant

v.


THE STATE OF TEXAS





ON DISCRETIONARY REVIEW OF CASE 08-06-00205-CR OF
THE EIGHTH COURT OF APPEALS,

EL PASO COUNTY




 Womack, J., filed a concurring opinion.


	I join the judgment of the Court and its opinion except as to "Invocation of Right to
Counsel"- subpart 5 of part B ("Analysis") of Part I ("ARTICLE 38.23 INSTRUCTION"). As
the opinion says (ante, at 21), the court's charge under Article 38.22 of the Code of Criminal
Procedure included an instruction on the law applicable to waiver of right to counsel. Whether
the charge under Article 38.23 also should have included an instruction on the same law seems to
be moot. I see no need to discuss the question of the constitutional nature of the Miranda rule
which so fractured the Supreme Court in Chavez v. Martinez, 538 U.S. 760 (2003).

Filed: June 9, 2010.
Publish.